CAMPBÉLL, District Judge.
This is a motion for a bill of particulars of the indictment found against the above-named defendant, charging him with violating the Bankruptcy Act, 11 U.S.C.A. § 52, sub. b. (6).
The time within which the transfers are alleged to have been made is for more than three years, towit; January 1, 1937 and the date of the filing of this indictment both dates being inclusive and approximate.
The indictment does not, as suggested in plaintiff’s brief, allege that the property transferred was all cash, cash receipts, checks, monies, automobile trucks and funds on deposit in the bank account of said West Produce Co., Inc.
On the contrary, it alleges that the property transferred consisted of the items hereinbefore enumerated of the value of about $5,000.
Although there may have been an examination under Section 21, sub. a of the Bankruptcy Act, 11 U.S.C.A. § 44, sub. a, and a turn-over proceeding, which are undoubtedly helpful to defendant, but it seems to me that defendant has a right to be apprised as to what transfers áre charged to be fraudulent.
Defendant asks for much more than he is entitled to, but I believe that he is entitled to the date as nearly as may be given of each transfer which it is claimed is fraudulent, and sufficient information to identify the transfers whether it be by giving the name of the transferee or any other way.
The defendant asks more information as to the details of each transfer and will be fully protected if the transfers alleged to be fraudulent be identified
Information is given in the indictment of the law under which the Government is prosecuting since September 1938, *660but whether the language of the law was the same or otherwise before 1938 the Government should state under what statute the prosecution is laid between January 1, 1937 and September, 1938.
To the extent indicated the motion is granted, in all other respects the motion is denied.
Settle order on notice.